Funeral Director or Embalmer — Apprentice — License Under the provisions of 59 Ohio St. 396.3 [59-396.3] (1968), a person registered as an apprentice on May 31, 1963, may be issued a license to practice funeral directing and embalming if he meets the requirements of the law in force at the time he registered as an apprentice. If an examination was required, he is eligible to be examined if he meets the requirements for an examination at the date of his registration as an apprentice.  The Attorney General has had under consideration your letter of August 31, 1968, wherein you ask the following questions: "Is the apprentice who has served an apprenticeship or registered and partially served apprenticeship eligible to write the examination for a funeral Director or Embalmer license, under the requirements that were in effect at the time they registered as an apprentice or prior to May 31, 1963. If so how long is this Grandfather Clause in effect after May 31, 1963." The qualifications necessary for receiving a funeral director's or embalmer's license are set out in 59 Ohio St. 396.3 [59-396.3] (1967).  Title 59 Ohio St. 396.3 [59-396.3](b) (1967), sets out the minimum requirements and concludes: ". . . provided that registered apprentices at the effective date of this Act shall be entitled to be licensed if they meet the requirements of the law at the time of their registration." This act became effective on May 31, 1963. The statute is clear on its face and leaves little room for interpretation. Any person registered as an apprentice with the State Board of Embalmers and Funeral Directors on the critical date, May 31, 1963, is entitled to be licensed if he meets the requirements for a license demanded at the time of his registration as an apprentice. If an examination was required at the time he registered as an apprentice, he is eligible for an examination if he meets the requirements to take the examination in effect at that time.  An apprentice who had served out his apprenticeship before May 31, 1963, and who was not registered as an apprentice on that date would not be entitled to the benefits of the proviso because he was not registered as an apprentice on the critical date.  There is no lapse provision in this statute and the proviso will remain in effect indefinitely or until the act should be repealed by the legislature.  Therefore, it is the opinion of the Attorney General that under the provisions of 59 Ohio St. 396.3 [59-396.3] (1967), a person registered as an apprentice on May 31, 1963, may be issued a license to practice funeral directing and embalming if he meets the requirements of the law in force at the time he registered as an apprentice. If an examination was required, he is eligible to be examined if he meets the requirements for an examination at the date of his registration as an apprentice.  (Prudence Little)